            Case MDL No. 3010 Document 1 Filed 04/30/21 Page 1 of 4



 1

 2                                         BEFORE THE
                                  UNITED STATES JUDICIAL PANEL
 3                                ON MULTIDISTRICT LITIGATION
 4

 5
     In re: Digital Advertising Antitrust Litigation           MDL No. _________
 6

 7

 8
          GOOGLE DEFENDANTS’ MOTION FOR TRANSFER OF ACTIONS TO THE
 9
         NORTHERN DISTRICT OF CALIFORNIA PURSUANT TO 28 U.S.C. § 1407 FOR
10               COORDINATED OR CONSOLIDATED PROCEEDINGS

11
            Defendants Google LLC, Alphabet Inc., and YouTube, LLC (together, “Google”)
12
     respectfully move this Panel under 28 U.S.C. § 1407 and Judicial Panel on Multidistrict Litigation
13
     Rule 6.2 for an order transferring twenty different actions pending in sixteen different district
14

15   courts, and any later-filed cases that assert similar or related claims, to a single district court for

16   consolidated or coordinated pretrial proceedings. Google specifically requests that the actions be
17   transferred to and centralized before the Hon. Beth Labson Freeman in the United States District
18
     Court for the Northern District of California.
19
            In support of their Motion, Google states as follows:
20
            1.       Twenty cases are pending in sixteen judicial districts, all alleging that Google has
21

22   monopolized or suppressed competition in advertising-technology related markets.

23          2.       The digital advertising actions will all require courts to resolve overlapping factual

24   and legal issues. These include:
25
                    Defining a relevant antitrust market in the digital advertising space, including
26
                     whether such market constitutes a two-sided transaction platform pursuant to Ohio
27
                     v. American Express Co., 585 U.S. ___, 138 S. Ct. 2274 (2018)
28
            Case MDL No. 3010 Document 1 Filed 04/30/21 Page 2 of 4



 1                  The participants in any antitrust market relevant to Google’s ad tech
 2                  Google’s and its competitors' market shares in any antitrust market related to
 3
                     Google’s ad tech
 4
                    How Google’s ad tech interacts with competitors’ ad tech
 5
                    The competitive impacts of Google’s acquisitions related to ad tech
 6

 7                  The design and operation of Google’s ad tech products and services, including

 8                   changes made to the design and operation of those products and services over the
 9                   course of years
10
                    The extent to which Google’s optimization of its ad tech products and services
11
                     constituted competition on the merits rather than anticompetitive conduct
12

13                  What information Google does or does not provide to others in relation to its ad

14                   tech

15                  An allegedly competitive technology called “header bidding” -- in particular, its
16                   operation, effects, and popularity -- along with Google’s competitive responses to
17
                     it
18
                    The prices that Google charges to advertisers and publishers for use of Google’s ad
19
                     tech, including quality-adjusted prices
20

21          3.       The digital advertising actions will also require overlapping discovery. The same

22   Google products and services are at issue in every case. Nearly all the complaints contain
23   allegations concerning Facebook. Several actions assert a claim against Facebook. Similarly,
24
     nearly every complaint mentions Amazon, another of Google’s digital advertising competitors.
25
     All parties are likely to seek discovery from these companies, as well as from other competitors
26
     and customers in the digital advertising space.
27

28



                                                       2
            Case MDL No. 3010 Document 1 Filed 04/30/21 Page 3 of 4



 1          4.      Transfer to and centralization before the Hon. Beth Labson Freeman in the United

 2   States District Court for the Northern District of California is appropriate and will ensure the just
 3
     and efficient conduct of the actions. Judge Freeman has the first-filed action and has already
 4
     consolidated eight putative class actions into two advertising technology cases (on behalf of
 5
     publishers and advertisers). She has heard one motion to dismiss and has appointed interim class
 6
     counsel. The Northern District of California is home to the largest number of digital advertising
 7

 8   cases, to the most named plaintiffs, to all of the defendants, and to the majority of witnesses.

 9          For these reasons and for the reasons provided in Google’s Memorandum of Points and
10   Authorities, Google respectfully requests that the Panel order the actions listed in the Schedule of
11
     Actions, as well as any related later-filed actions, transferred to the Northern District of California
12
     for coordinated or consolidated proceedings.
13

14

15   Dated: April 30, 2021                              Respectfully submitted,
16
                                                        /s/ Justina K. Sessions
17                                                      Justina K. Sessions
                                                        WILSON SONSINI GOODRICH & ROSATI
18                                                      Professional Corporation
                                                        One Market Plaza
19                                                      Spear Tower, Suite 3300
                                                        San Francisco, California 94105
20                                                      Telephone: (415) 947-2197
                                                        Facsimile: (415) 947-2099
21                                                      Email: jsessions@wsgr.com

22                                                      Jonathan M. Jacobson
                                                        Michael S. Sommer
23                                                      WILSON SONSINI GOODRICH & ROSATI
                                                        Professional Corporation
24                                                      1301 Avenue of the Americas, 40th Floor
                                                        New York, New York 10019
25                                                      Telephone: (212) 497-7758
                                                        Facsimile: (212) 999-5899
26                                                      Email: jjacobson@wsgr.com
                                                        Email: msommer@wsgr.com
27

28



                                                       3
     Case MDL No. 3010 Document 1 Filed 04/30/21 Page 4 of 4



 1                                   Eric Mahr
                                     Julie S. Elmer
 2                                   FRESHFIELDS BRUCKHAUS DERINGER
                                     LLP
 3                                   700 13th Street NW, 10th Floor
                                     Washington, D.C. 20005
 4                                   (202) 777-4545
                                     (202) 777-4587 (Fax)
 5                                   eric.mahr@freshfields.com
                                     julie.elmer@freshfields.com
 6
                                     Boris Feldman
 7                                   FRESHFIELDS BRUCKHAUS DERINGER
                                     LLP
 8                                   2710 Sand Hill Road
                                     Menlo Park, CA 94025
 9                                   (650) 461-8200
                                     boris.feldman@freshfields.com
10
                                     Counsel for Defendants Google LLC, Alphabet
11                                   Inc., and YouTube, LLC

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                    4
